DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
	3.	As directed by the amendment: claims 1, 4-5, 11 and 17 have been amended, and claims 2, 6, 12 and 16 have been canceled, and claim 7 has been canceled previously. Thus, claims 1, 3-5, 8-11, 13-15 and 17-20 are currently pending in this application.
Claim Objections
4.	Claims 1, 3-5, 8-11, 13-15 and 17-20  objected to because of the following informalities:  
In claim 1, line 32, “the tubular portion” should be changed to –the tubular portion of the housing--. 
In claim 11, lines 24-29: “a second blade region that is joined to a radially outer end of the first blade region, the second blade region including a flat surface extending in a straight line which slants upward in the axial direction with increasing distance from the central axis in the radial direction; the lower edge of each of the plurality of blades a second blade region that is joined to a radially outer end of the first blade region, the second blade region including a flat surface extending in a straight line which slants upward in the axial direction with increasing distance from the central axis in the radial direction;--.
In claim 11, lines 32-33, “the tubular portion” should be changed to –the tubular portion of the housing--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-5, 8-11, 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the radial direction" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. While there is insufficient antecedent basis for this limitation in the claim, the recitation of the “viewed in a radial direction perpendicular to the vertical direction” in lines 34-35 renders claim 1 indefinite, 
Claim 1 is vague and indefinite because it sets forth that “a junction between the first blade region and the second blade region is located between a radially inner end of the second rib and a radially outer end of the second rib when viewed from the axial direction”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Particularly, with respect to the recitation of the “radially outer end of the second rib” and/or “radially inner end of the second rib”, it is not clear whether the “radially outer end” and/or “radially inner end” being the same “radially outer surface” and/or “radially inner end”, as recited in lines 30&31 and line 28, respectfully, or something else. 
Claim 5 is vague and indefinite because it sets forth that “a radial position of the radially inner end of the second rib coincides with a radial position of a junction between the first blade region and the second blade region.” As presently worded, it is unclear whether the claim is attempting to require a separate, distinct “junction” or further defines the “junction”, as recited in line 36 of claim 1, or something else.
Claim 11 recites the limitation "the radial direction" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is vague and indefinite because it sets forth that “a junction between the first blade region and the second blade region is located between a radially inner end of the second rib and a radially outer end of the second rib when viewed from the axial direction”. As presently worded, this limitation is ambiguous, as it is unclear what structure the applicant is trying to claim or imply by this recitation. Particularly, with respect to the recitation of the “radially outer end of the second rib” and/or “radially inner end of the second rib”, it is not clear whether the “radially outer end” and/or “radially inner end” being the same “radially outer surface” and/or “radially inner end”, as recited in lines 32&33 and line 30, respectfully, or something else. 
Claim 15 is vague and indefinite because it sets forth that “a radial position of the radially inner end of the second rib coincides with a radial position of a junction between the first blade region and the second blade region.” As presently worded, it is unclear whether the claim is attempting to require a separate, distinct “junction” or further defines the “junction”, as recited in line 34 of claim 11, or something else.
Allowable Subject Matter
7.	Claims 1, 3-5, 8-11, 13-15 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 and 11 have been amended to disclose an impeller blade design for an axial fan, wherein a lower edge of each of the blades having: a first blade region extending upward in the axial direction with increasing distance; a second blade region extending in a straight line and slanting upward in the axial direction with increasing distance, and a junction between the first blade region and the second blade region. Specifically, with consideration of Applicant’s Arguments filed 07/13/2021 (Remarks, pages 11-13), the prior art of record (particularly, Takemoto et al. (JP 2000-220597) in view of Yan et al. (U.S. 7,329,091) and Yang (U.S. 2010/0247344)) neither discloses nor makes obvious an axial fan structure comprising: an impeller rotatable about a central axis with a plurality of blades arranged in a circumferential direction on a radially outer surface of the impeller cup and a housing having a first rib, which is . 
Regarding claim 1, the prior art of record  does not disclose or fairly suggest an axial fan structure, wherein the second rib of the housing includes a radially outer surface having an axial height which decreases as the radially outer surface extends in a radially outward direction; and wherein a lower edge of each of the plurality of blades includes: a first blade region, which is convex downward and curves to extend upward in the axial direction with increasing distance from the central axis in the radial direction; a second blade region, which is joined to a radially outer end of the first blade region and including a flat surface extending in a straight line and slanting upward in the axial direction with increasing distance from the central axis in the radial direction, and a junction between the first blade region and the second blade region which is further located between a radially inner end of the second rib and a radially outer end of the second rib when viewed from the axial direction in combination with all limitations of the independent claims 1.
Regarding claim 11, the prior art of record  does not disclose or fairly suggest an axial fan structure, wherein a lower edge of each of the plurality of blades includes: a first blade region, which is convex downward and curves to extend upward in the axial direction with increasing distance from the central axis in the radial direction; a second blade region, which is joined to a radially outer end of the first blade region and including a flat surface extending in a straight line and slanting upward in the axial direction with increasing distance from the central axis in the radial direction, and a 
Several other searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all the claimed limitations of the instant independent claims. As a result the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/L.P/Examiner, Art Unit 3746